DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by King et al. (USP 5092387).
Regarding claim 1, King discloses a slat angle adjusting mechanism (assembly seen in fig.1) for a window blind, the slat angle adjusting mechanism comprising: a shell (11);  5a worm gear (18) rotatably disposed in the shell; and a rotationally driving unit (19, 20) rotatably disposed in the shell and comprising a first rotationally driving shaft (shaft including worm 19) and a second rotationally driving shaft (20), the first rotationally driving shaft being located in the shell (seen in fig.1) and having a worm portion (19), an abutting portion (portion of 30 which forms the cone shaped cross section as viewed in figure 1 and labeled in the annotated figure. Note- only the portion that is cone shaped is being interpreted as the abutting portion and this portion is part of the area that engages the hooks 25, 26) and an embedding portion (the portion of 30 which forms the rest of the element outside of the abutting portion, also in annotated figure), the worm portion being engaged with the worm gear (seen in fig.1), the 10abutting portion being cone-shaped (as interpreted above, the abutting portion is cone shaped at least in its cross .  

    PNG
    media_image1.png
    362
    615
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (USP 5092387).
Regarding claim 5, King fails to disclose the slat angle adjusting mechanism as claimed in claim 1, wherein the cross- section of the embedding portion of the first rotationally driving shaft and the cross- 15section of the axial hole of the second rotationally driving shaft are both hexagon-shaped.
However, the federal circuit has held that a change in shape could be a matter of design choice absent persuasive evidence that the particular configuration/shape was significant. See MPEP 2144.04 IV B. In this instance, the particular shape of the embedded portion does not have any criticality. Applicant’s own specification states that the shapes could be any number of shapes or polygons. Thus, the particular hexagonal shape is no different than any other shape for the embedded portion as long as the portion is embedded between the two parts.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the embedded portion disclosed in King et al. to make both the axial hole and embedded portion in a hexagonal shape, as a matter of design choice since it would perform the same functionality of allowing the devices to be attached together and function to transfer torque there between them.
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (USP 5092387) in view of Wen et al. (USP 8910696).
Regarding claim 2, King et al. fails to disclose the slat angle adjusting mechanism as claimed in claim 1, wherein the shell is composed of two half shells coupled with each other; the shell is formed between the two half shells thereof with a first installation trough penetrating through left and right sides of the shell horizontally for accommodating the worm gear, and a second installation 25trough penetrating through top and bottom sides of the shell inclinedly; the second 8installation trough is formed from the top side to the bottom side in order with a pivot accommodating section, a positioning section and a connecting section.  
Wen et al. teaches a similar slat angle adjusting mechanism in which the shell is composed of two half shells (fig.2, 10, 12) coupled with each other; the shell is formed between the two half shells thereof with a first installation trough (hole 22) penetrating through left and right sides of the shell horizontally for accommodating the worm gear, and a second installation 25trough (hole for worm 34) penetrating through top and bottom sides of the shell inclinedly (seen in fig.2); the second 8installation trough is formed from the top side to the bottom side in order with a pivot accommodating section, a positioning section and a connecting section (see annotated figure below).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shell disclosed in King et al. to include the features as taught by Wen et al., above, in order to provide the same predictable result of accommodating all of the structural elements of the slat adjusting mechanism within the housing in a secure manner. It is important to note that these features are claimed are commonplace in most adjustment mechanisms and King just happens to not show the detail of its housing.

    PNG
    media_image2.png
    662
    574
    media_image2.png
    Greyscale

Regarding claim 3, King et al. discloses the slat angle adjusting mechanism as claimed in claim 2, wherein the first 5rotationally driving shaft further has a positioning annular protrusion (seen in annotated figure) between the worm portion and the embedding portion and embeddable in the positioning section of the second installation trough. It is important to note that this feature is also commonplace in the art. Further still, Wen showcases this feature it would have been obvious to provide this feature to ensure proper positioning of the worm shaft.  

    PNG
    media_image3.png
    266
    532
    media_image3.png
    Greyscale


Allowable Subject Matter
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art contains other similar examples of slat adjusting mechanisms with various forms of attachment between the worm shafts and the wand portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS C DIAZ/Primary Examiner, Art Unit 3656